Title: From John Quincy Adams to George Washington Adams, 16 October 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 24.My dear George.
					New–York. 16. October 1826.
				
				We had a jovial day at Newport, after you left me, till five in the afternoon, when I embarked in the Revenue Cutter, Captain Cahoone—As we went on board the vessel, the gale subsided; the sun burst forth, and his last hour was unclouded—We proceeded with a light breeze and beautiful weather till last Evening, when coming to the pass of Hell-gate we were compelled to drop anchor—This morning the Steamboat from Flushing took me up, and I landed here just twenty–four hours after my time.—I found here your Mother, and your brother John—The former, in health much as when we left Boston—They came the whole way by Land. I shall proceed to–morrow Morning alone, and get to Washington as soon as I can—Anxious more than perhaps I ought to be for you and hoping that you will not forget or disregard the faithful paternal advice that I have given you. Particularly that you have not neglected to write me, immediately on your  return to Boston.I trust you will also immediately attend to making up your account with me, for the last two Quarters, and to the assortment of the Papers in the two Morocco covered trunks so that those relating to the Execution of the Will, may be separated from mine—I enclose a letter for Mr Quincy, with reference to the concerns of the Estate—I wish you to send me a copy of the Writ, Kinsman vs W. S. Smith.Your affectionate father
				
					J. Q. Adams.
				
					
				
			